9 F.3d 1551
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Dwight DAVENPORT, Debtor,Dwight DAVENPORT, Appellant/Cross-Appellee,v.TRAVELERS EXPRESS COMPANY, Appellee/Cross-Appellant.
Nos. 91-15534, 91-15535.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 6, 1993.Decided Oct. 26, 1993.

Before:  HUG, FARRIS, and BRUNETTI, Circuit Judges.

ORDER

1
After careful consideration of the parties' written and oral arguments, the panel affirms the bankruptcy court's determination that the appellant's debts were non-dischargeable, on the basis set forth in the memorandum disposition of the Bankruptcy Appellate Panel.


2
AFFIRMED.